IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                         NOS. WR-84,351-01 & WR-84,351-02


                  EX PARTE KENNETH WAYNE GUINN, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
       CAUSE NOS. CR14754-A & 14755-A IN THE 220TH DISTRICT COURT
                         FROM BOSQUE COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH